  Case 17-32154         Doc 27     Filed 02/05/19 Entered 02/05/19 12:56:40              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-32154
         VERONICA LEWIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/27/2017.

         2) The plan was confirmed on 12/13/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/12/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 15.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-32154       Doc 27       Filed 02/05/19 Entered 02/05/19 12:56:40                     Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $9,900.00
       Less amount refunded to debtor                            $13.84

NET RECEIPTS:                                                                                    $9,886.16


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $475.07
    Other                                                                   $12.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,487.07

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
123 WAGES                       Unsecured         300.00           NA              NA            0.00        0.00
1ST LOANS FINANCIAL             Unsecured         400.00           NA              NA            0.00        0.00
AARONS                          Secured           350.00           NA           900.00        388.76       20.85
AARONS                          Unsecured         550.00           NA              NA            0.00        0.00
AMERICASH LOANS LLC             Unsecured         300.00           NA              NA            0.00        0.00
AT&T CORP                       Unsecured         300.00        614.57          614.57           0.00        0.00
BANK OF AMERICA                 Unsecured         190.00           NA              NA            0.00        0.00
BLUE CROSS BLUE SHIELD          Unsecured         600.00           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE        Secured       15,275.00     24,090.03        24,090.03      3,287.67    1,309.97
CAPITAL ONE AUTO FINANCE        Unsecured      9,642.00            NA              NA            0.00        0.00
CAPITAL ONE BANK USA            Unsecured          72.00           NA              NA            0.00        0.00
CHASE                           Unsecured      1,300.00            NA              NA            0.00        0.00
CHECK & GO OF ILLINOIS          Unsecured         300.00           NA              NA            0.00        0.00
CHECK INTO CASH INC             Unsecured         300.00        831.53          831.53           0.00        0.00
CITIBANK SD NA                  Unsecured         330.00           NA              NA            0.00        0.00
COMCAST                         Unsecured         591.00           NA              NA            0.00        0.00
COMMONWEALTH EDISON             Unsecured      2,800.00       7,708.90        7,708.90           0.00        0.00
DIRECTV LLC                     Unsecured         200.00        300.00          300.00           0.00        0.00
FIFTH THIRD BANK                Unsecured         400.00           NA              NA            0.00        0.00
FIRST AMERICAN CASH ADVANCE     Unsecured         500.00           NA              NA            0.00        0.00
GENESIS FINANCIAL SOLUTIONS     Unsecured      1,600.00            NA              NA            0.00        0.00
HSBC                            Unsecured         150.00           NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         800.00        849.93          849.93           0.00        0.00
LIGHTHOUSE FINANCIAL            Unsecured         250.00           NA              NA            0.00        0.00
LVNV FUNDING                    Unsecured         703.00           NA              NA            0.00        0.00
LVNV FUNDING                    Unsecured         800.00        966.04          966.04           0.00        0.00
MEDICAL BUSINESS BUREAU         Unsecured         249.00           NA              NA            0.00        0.00
MID AMERICA BANK                Unsecured         304.00        402.52          402.52           0.00        0.00
PAYDAY LOAN STORE               Unsecured         500.00           NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured      2,300.00       2,699.04        2,699.04           0.00        0.00
PNC BANK                        Unsecured         350.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-32154      Doc 27        Filed 02/05/19 Entered 02/05/19 12:56:40                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT            Unsecured      1,028.00       1,028.51      1,028.51           0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         973.00        973.50        973.50           0.00        0.00
PREFERRED CAPITAL FUNDING INC   Unsecured      1,500.00            NA            NA            0.00        0.00
PROGRESSIVE LEASING             Unsecured         500.00          0.00        402.95           0.00        0.00
PROGRESSIVE LEASING             Secured           100.00      1,002.95        600.00        381.75       10.09
RAZOR CAPITAL LLC               Unsecured         180.00        236.28        236.28           0.00        0.00
SOUTHWEST CREDIT                Unsecured      1,146.00            NA            NA            0.00        0.00
SPRINT NEXTEL                   Unsecured      1,600.00       1,702.02      1,702.02           0.00        0.00
Stellar Recovery Inc            Unsecured         134.00           NA            NA            0.00        0.00
SYNCHRONY BANK                  Unsecured         200.00           NA            NA            0.00        0.00
TCF BANK                        Unsecured         200.00           NA            NA            0.00        0.00
TELECHECK                       Unsecured         400.00           NA            NA            0.00        0.00
THE VIP LOAN SHOP               Unsecured         300.00           NA            NA            0.00        0.00
TITLEMAX OF ILLINOIS            Unsecured         900.00           NA            NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured            NA       1,004.44      1,004.44           0.00        0.00
T-MOBILE/T-MOBILE USA INC       Unsecured            NA         954.54        954.54           0.00        0.00
US DEPART OF EDUCATION MOHELA   Unsecured      4,014.00       4,072.74      4,072.74           0.00        0.00
VERIZON                         Unsecured         500.00           NA            NA            0.00        0.00
WEBBANK/FINGERHUT               Unsecured         194.00           NA            NA            0.00        0.00
Wow                             Unsecured         460.00           NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00               $0.00                 $0.00
      Mortgage Arrearage                                    $0.00               $0.00                 $0.00
      Debt Secured by Vehicle                          $24,090.03           $3,287.67             $1,309.97
      All Other Secured                                 $1,500.00             $770.51                $30.94
TOTAL SECURED:                                         $25,590.03           $4,058.18             $1,340.91

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                    $0.00                $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $24,747.51                 $0.00                $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-32154         Doc 27      Filed 02/05/19 Entered 02/05/19 12:56:40                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,487.07
         Disbursements to Creditors                             $5,399.09

TOTAL DISBURSEMENTS :                                                                        $9,886.16


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
